Exhibit 99.1 Media Contact: Mary Kuramoto Medpace Holdings, Inc. 513.579.9911 x2523 m.kuramoto@medpace.com Investor Contact: investor@medpace.com FOR IMMEDIATE RELEASE Medpace Holdings, Inc. Reports Fourth Quarter and Full Year 2016 Results • Net service revenue of $95.4 million in the fourth quarter increased 11.3% from the comparable prior-year period (backlog conversion rate of 19.9%); Full year 2016 net service revenue of $370.6 million increased 15.8% from full year 2015. • Net new business awards of $99.7 million in the fourth quarter increased 4.4% from the comparable prior-year period, which resulted in a net book-to-bill ratio of 1.05x; Full year net new business awards of $427.0 million increased 18.8% from the prior year. • Fourth quarter 2016 GAAP net loss was $0.0 million, or $(0.00) per diluted share, versus a GAAP net loss of $8.6 million for the comparable prior-year period. GAAP net income for the full year of 2016 was $13.4 million, or $0.37 per diluted share, versus a GAAP net loss of $8.7 million, or $(0.28) per diluted share, for the full year 2015. Net income (loss) margin was (0.0%) for the fourth quarter of 2016 and 3.6% for the full year 2016. • Adjusted EBITDA of $27.5 million for the fourth quarter increased 2.6% from the comparable prior-year period, resulting in an Adjusted EBITDA margin of 28.8%; Adjusted EBITDA of $113.4 million for the full year 2016 increased 12.0% from the prior year, resulting in an Adjusted EBITDA margin of 30.6%. • Adjusted Net Income of $14.3 million for the fourth quarter, or $0.35 per diluted share, increased 75.4% from the comparable prior-year period. Adjusted Net Income was $55.7 million for the full year 2016, or $1.53 per diluted share, an increase of 37.8% from the prior year.
